[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 21, 2007
                              No. 06-14276                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 06-60057-CR-WJZ

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                    versus

ROBERT WEAVER,

                                                  Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 21, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Howard L. Greitzer, appointed counsel for Robert Charles Weaver, has filed
a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and his conviction and sentence are AFFIRMED. Weaver’s pro se

motion for appointment of new counsel is DENIED as moot.




                                          2